Citation Nr: 1112877	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  06-02 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic cough (claimed as a lung condition), including as secondary to exposure to asbestos.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1962 to November 1966. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claim.  When this case was initially before the Board in October 2009, it was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, further attempts should be made to obtain a complete copy of the Veteran's VA and private treatment records, and the Veteran should be afforded another VA examination assessing the etiology of his respiratory condition.  
 
As noted in the Board's October 2009 remand, the Veteran contends that he has a respiratory condition as a result of exposure to asbestos while serving in the U.S. Navy.  Specifically, he has reported that he was exposed to asbestos while onboard the U.S.S. ARD-5, an auxiliary floating dry-dock, where his duties entailed repairing the ship's broilers and pipes.  In this regard, the Veteran asserts that, during service, he removed and replaced the asbestos covering on the ship's pipes and other parts.  In support of this contention, the Veteran has submitted a statement from a fellow sailor in his unit who reported that their unit was responsible for maintaining the equipment installed on the dry dock, and that, during service, their duties included removing lagging from the piping, replacing insulation on the ship, and wrapping the insulation, valves, and pumps with asbestos cloth that they cut from a large roll.  Additionally, the Board notes that the Veteran's military occupational specialty (MOS), as noted on his DD-214, was as a machinist mate (with a related civilian occupation of pipe-fitter and maintenance man), and that he was assigned to duty on the U.S.S. ARD-5 from April 1963 to November 1966.  

A review of the Veteran's service treatment records reveals that, although the Veteran was not treated for, or diagnosed with, a lung disorder during service, he did receive treatment for several respiratory infections during service.  Specifically, in January 1963, the Veteran received treatment for a productive cough and sore throat, which was diagnosed as a common cold.  Additionally, in February 1964, after ten months of service on the U.S.S. ARD-5, the Veteran was treated for an inflamed throat with the beginning of a peritonsillar abscess on the right side, which was diagnosed as acute tonsillitis.  Additionally, in April 1964 and August 1964, the Veteran received treatment for common colds.  Further, in February 1965, he was treated for an upper respiratory infection/viral pneumonia, and at that time, the doctor noted that the Veteran was having difficulty breathing.  Thereafter, in October 1965, the Veteran received treatment for tonsillitis and pharyngitis.  Significantly, however, at the time of the Veteran's November 1966 separation examination, he was noted to have normal lungs and a normal chest on examination.  

Post-service, in December 2003, the Veteran was hospitalized for four days at Sacred Heart Hospital for evaluation of syncope.  Upon admission to the hospital, Dr. Felix E. Ermolenko reported that the Veteran had a history of syncopal episodes, obstructive sleep apnea, concussion, and head trauma, and had presented status post head trauma from a fall, with several syncopal episodes during the 24 hours preceding admission.  At that time, Dr. Ermolenko also noted that the Veteran had been experiencing an upper respiratory infection for the past three days.  The day after his admission to the hospital, the Veteran underwent a computed tomography (CT) scan of the thorax, which revealed a few scattered areas of interlobular interstitial thickening in the left upper lobe and some volume loss at the posterior aspect of the right upper lobe.  Based on these results, the interpreting doctor, Dr. Anthony J. Deraimo, concluded that the findings were non-specific, but stated that early interstitial lung disease could not be excluded.  Additionally,  a discharge summary dated several days later indicates that a CT scan of the thorax showed minimal interstitial disease, which was greater on the right than the left, which Dr. Ermolenko suspected was either occupational-related (i.e., asbestosis) or secondary to previous hypersensitivity pneumonitis.  Dr. Ermolenko also noted that, during his admission, the Veteran had been consulted by Dr. Wagner for his obstructive sleep apnea and Dr. McDonnell for his syncope episode, which was believed to be secondary to his cough.  After four days of hospitalization, the Veteran was discharged home, with a pulmonary follow-up scheduled the following month.  

Thereafter, in June 2004, the Veteran sought treatment from Dr. Muhammad Amin, who reported that the Veteran gets very short of breath on exertion and that a chest x-ray revealed chronic obstructive pulmonary disease (COPD) changes.  Dr. Amin also noted the Veteran's reported history of exposure to asbestos while in the Navy and stated that there was a possibility that the Veteran's lung condition was secondary to his asbestos exposure.  

Additionally, in August 2004, the Veteran began seeking VA treatment, and at his intake examination, he reported having a 3 year history of smoking from ages 18 to 21, but stated that he had not smoked since.  At that time, the doctor noted that the Veteran had a chronic cough productive of white/gray sputum and moderate dyspnea on exertion, with no hemoptysis or wheezing.  Significantly, however, the VA doctor did not provide a diagnosis as to any respiratory condition or an opinion as to the etiology of the Veteran's cough.  

Further, during VA treatment in October 2004, the Veteran underwent pulmonary function testing (PFT).  At that time, the doctor noted that the Veteran's spirometry, lung volumes, and diffusing capacity were normal, and that the PFT studies did not substantiate asbestos-related disorder physiology, which is usually an intrinsic restrictive defect seen in the interstitial lung disease of pulmonary asbestosis.  

Subsequently, during VA treatment in May 2006, the Veteran reported having a history of syncope related to a cough, and specifically noted an incident two and a half years earlier when he fell and experienced 45 minutes of lost consciousness, after which he was hospitalized for a week.  Additionally, the Veteran indicated that he had to sleep on several pillows in order to breathe at night, and reported that, according to his family members, he occasionally stopped breathing in his sleep, which the doctor noted was possibly indicative of sleep apnea.  Further, the doctor reported that the Veteran had dyspnea on exertion, noting that the Veteran had shortness of breath after walking one to two miles, mowing the lawn for 25 to 30 minutes, and with bending.  Significantly, however, the VA doctor did not provide a diagnosis as to any respiratory condition or an opinion as to the etiology of the Veteran's cough.  

Finally, during VA treatment in June 2006, the Veteran reported that he had a history of frequent night awakenings, and that his family had informed him that he occasionally stopped breathing in his sleep.  The Veteran also again reported having a history of syncope with cough.  

When the Board remanded this case in October 2009, it directed the RO/AMC to provide the Veteran with a VA examination 1) describing and diagnosing any current manifestations of any lung disability found to be present, and 2) assessing the etiology of any currently diagnosed lung condition, to specifically include providing an opinion as to whether such a condition had its onset during active service or was related to any in-service disease or injury, including exposure to asbestos while in the Navy.  Thereafter, in February 2010, in compliance with the Board's October 2009 remand instructions, the Veteran was afforded a VA respiratory examination.  In this regard, the Board acknowledges that, after reviewing the Veteran's claims file and examining the Veteran, the June 2010 VA examiner diagnosed the Veteran with a chronic cough, and provided the opinion that, based on the medical records in the Veteran's claims file, asbestosis was not diagnosed, nor was any other chronic lung disease.  In support of this opinion, the examiner noted that the Veteran complained of having a chronic cough, but stated that there were no medical records to suggest that the Veteran was undergoing any ongoing testing or treatment regarding this complaint.  Additionally, the examiner noted that, while there was some evidence of record of a chronic respiratory disease, asbestosis has not been formally diagnosed by any physician and the only evidence of his asbestos exposure were statements from the Veteran's fellow service-members.  

Significantly, however, the Board finds the February 2010 VA examiner's opinion to be internally inconsistent and confusing.  Specifically, while the examiner stated that the evidence of record failed to show that any chronic lung disease or asbestosis had been diagnosed, he also reported that there was some evidence of a chronic respiratory disease.  Moreover, to the extent that the examiner reported that the evidence of record failed to show that any chronic lung disease or asbestosis had been diagnosed, the Board finds that this opinion is based on an inaccurate factual history.  Specifically, the Board highlights that, in December 2003, Dr. Deraimo reported that a CT scan of the thorax revealed a few scattered areas of interlobular interstitial thickening in the left upper lobe and some volume loss at the posterior aspect of the right upper lobe, which could be signs of early interstitial lung disease; in December 2003, Dr. Ermolenko reported that a CT scan of the thorax showed minimal interstitial disease, which was either occupational-related (i.e., asbestosis) or secondary to previous hypersensitivity pneumonitis; and in June 2004, the Dr. Amin reported that an x-ray of the Veteran's chest revealed COPD changes.  

Similarly, insofar as the examiner reported that the only evidence of record of the Veteran's asbestos exposure was statements from the Veteran's fellow service-members, the Board finds that the examiner's opinion is based on an inaccurate factual history.  Specifically, the Board points out that, as noted above, the Veteran's service personnel records show that he served on the U.S.S. ARD-5 from April 1963 to November 1966, with a military occupational specialty as a machinist mate (i.e., as a pipe-fitter and maintenance man), and the Veteran himself has provided competent accounts of his in-service exposure to asbestos.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted).  Further, insofar as the February 2010 VA examiner appears to be assessing the credibility of the lay evidence of record in rendering his opinion, the Board points out that credibility is an adjudicative, not a medical determination.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence). 

Additionally, the Board notes that, in diagnosing the Veteran with a chronic cough and reporting that the Veteran had not been diagnosed with asbestosis or any other chronic lung disease, it appears as if the examiner was merely noting the Veteran's reports regarding of a chronic cough and the fact that asbestosis had not been formally diagnosed by any other physician, rather than providing his own medical opinion regarding a current diagnosis based on his medical expertise.  

Finally, the Board notes that, although the February 2010 VA examiner provided an opinion regarding a potential relationship between the Veteran's chronic cough and asbestos exposure, he failed to provide an opinion as to whether the Veteran's currently diagnosed chronic cough was in any way related to his in-service treatment for respiratory infections, as outlined above.  In this regard, the Board points out that the examiner failed to acknowledge or discuss any of the Veteran's in-service treatment for common colds, tonsillitis, upper respiratory infections/viral pneumonia, and/or pharyngitis.  

As such, because the February 2010 VA examiner's opinion is internally inconsistent and confusing, is based on an inaccurate factual history, is based on adjudicative (rather than medical) findings, does not adequately describe and diagnose the Veteran's current respiratory condition, and does not adequately assess the etiology of the Veteran's current respiratory condition, the Board finds this opinion to be of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Kowalski v. Nicholson, 19 Vet.App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet.App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).  Accordingly, the Board finds that another VA examination and medical opinion assessing the etiology of the Veteran's respiratory condition is necessary to make a determination in this case.  See 38 C.F.R. § 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced). 

Additionally, a review of the record reveals that some of the Veteran's relevant private treatment records have not yet been associated with the claims file.  Specifically, as noted above, in a June 2004 letter, Dr. Amin indicated that he had been treating the Veteran for his shortness of breath on exertion, and that a chest x-ray of the Veteran's chest had been conducted that showed COPD changes.  Significantly, however, to date, none of Dr. Amin's treatment records or a copy of the chest x-rays referred to in his June 2004 letter have been associated with the claims file.  Additionally, the Veteran's December 2003 discharge summary from the Sacred Heart Hospital indicates that the Veteran was scheduled for a pulmonary follow-up in January 2004.  Significantly, however, no records from such follow-up treatment have been associated with the claim file.  In this regard, the Board notes that VA has a duty to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include private medical records.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  Accordingly, on remand, efforts should be made to obtain a complete copy of all of the Veteran's outstanding private treatment records.  

As this case must be remanded for the foregoing reasons, on remand, any recent VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2).  In this regard, the Board notes that the most recent VA treatment records on file are dated in February 2010.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records for a respiratory/lung condition from the Gainesville, Florida, VA Medical Center, dated from February 2010, forward.  

2.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment with respect to all private health care providers who have treated his respiratory disorder, to specifically include 1) treatment records and/or chest x-ray reports from Dr. Mohammad Amin, and 2) any pulmonary follow-up treatment that the Veteran received following his December 2003 hospitalization at the Sacred Heart Hospital.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain any medical records identified by the Veteran.  If these records are not available, request that the doctors provide a negative reply.  

3.  Thereafter, schedule the Veteran for a VA respiratory examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any current respiratory disorder found to be present.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current respiratory disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, including exposure to asbestos during his service in the Navy.  In doing so, the examiner should specifically acknowledge and consider the lay evidence of record (which for purposes of providing this opinion, should be accepted as credible) regarding in-service exposure to asbestos on the U.S.S. ARD-5.  Additionally, the examiner should discuss the significance, if any, of the Veteran's in-service treatment for several common colds, tonsillitis, upper respiratory infections/viral pneumonia, and/or pharyngitis; Dr. Deraimo's December 2003 report that a CT scan of the thorax revealed a few scattered areas of interlobular interstitial thickening in the left upper lobe and some volume loss at the posterior aspect of the right upper lobe, which could be signs of early interstitial lung disease; Dr. Ermolenko's December 2003 report that a CT scan of the thorax showed minimal interstitial disease, which was either occupational-related (i.e., asbestosis) or secondary to previous hypersensitivity pneumonitis; and Dr. Amin's June 2004 report that an x-ray of the Veteran's chest revealed COPD changes.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Then, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.

5.  Finally, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


